922 A.2d 876 (2007)
Mallissa L. and Chris A. WEAVER, Respondents,
v.
Walter W. HARPSTER and John K. Shipman, Individually and t/d/b/a Harpster and Shipman Financial Services, and Susquehanna Insurance Associates, Inc.
Petition of Walter W. Harpster, Individually and t/d/b/a Harpster and Shipman Financial Services and Susquehanna Insurance Associates, Inc.
Supreme Court of Pennsylvania.
April 26, 2007.

ORDER
PER CURIAM.
AND NOW, this 26th day of April, 2007, the Petition for Allowance of Appeal is GRANTED, limited to the following issues:
1. Whether Pennsylvania recognizes a common law cause of action for discriminatory termination of at-will employment in cases where the employee is precluded from pursuing the remedy under the PHRA.
2. If so, whether respondent's claim of wrongful constructive discharge based on sexual harassment constitutes sex-based discrimination.